Citation Nr: 1209140	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO. 04-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1968 to March 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for diabetes mellitus. 

The Board remanded the case in May 2010 for additional development, and it now returns to the Board for further review. 


FINDINGS OF FACT

1. The preponderance of the evidence is against diabetes mellitus having developed in service or otherwise being causally related to service.

2. The preponderance of the evidence is against diabetes mellitus having been caused or aggravated by the Veteran's service-connected asthma. 

3. Diabetes mellitus is not shown to have been present to a disabling degree within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for diabetes mellitus. A VCAA notice letter was sent in February 2001. This letter addressed the claim adjudicated herein, prior to the RO's adjudication of the claim in February 2002. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim on direct and secondary bases on the merits, based on both causation and aggravation. The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant. The Veteran was afforded an additional VCAA letter in June 2010, and this was followed by RO readjudication of the claim by an SSOC in October 2011. 

The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was also afforded by the June 2010 VCAA letter Dingess-type notice. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. All of these records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOC. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for compensation purposes in August 2010 to address his claim for service connection for diabetes mellitus on a direct basis, including based on weight gain or obesity in service, as alleged. 

The Veteran has not presented competent evidence peripheral neuropathy of the upper or lower extremities originating in service to warrant a VA examination for compensation purposes addressing questions of direct causation. 38 C.F.R. § 3.159(c)(4); McLendon. Rather, the obtained VA examinations were to address the questions of the presence peripheral neuropathy of the upper and lower extremities and any relationship to the Veteran's service-connected diabetes mellitus. 

The Board finds that the August 2010 examiner sufficiently addressed the medical questions of causation raised between service or in-service weight gain or obesity and claimed diabetes mellitus. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the August 2010 examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the August 2010 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

An examination may be similarly required to address theories of secondary service connection where there is a service-connected disability; there is evidence of the current claimed disability; the evidence of record does not contain sufficient competent medical evidence to decide the claim; and the evidence indicates that the claimed disability may be associated, based on causation or aggravation, with the service-connected disability. 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon.

In a February 2012 informal hearing presentation, the Veteran's representative raised a theory of entitlement based on service connection for diabetes mellitus as secondary to the Veteran's service-connected asthma. In support of that theory the representative then submitted - with waiver of RO review prior to Board adjudication - a news article from an internet website dated in March 2011, informing of a new research presented at the annual meeting of the American Academy of Allergy, Asthma, and Immunology, in San Francisco. The representative also then argued that the case should be remanded for a further VA examination for compensation purposes, to address the question of the Veteran's diabetes mellitus being caused or aggravated by his service-connected asthma.

While the Board has considered the issue of obtaining an examination to address the question of a causal link between the Veteran's service-connected asthma and his claimed diabetes mellitus, the Board ultimately finds that the March 2011 article the Veteran's representative submits is insufficient to warrant such an examination. The article informs of a recent research presentation informing of a population study which followed approximately 7,000 patients over the interval from 1964 to 1983, and which ultimately showed a greater incidence of diabetes mellitus among those with asthma than among those without asthma, at an incidence rate of 188.6 per 100,000 people versus an incidence rate of 134 per 100,000. The article also
 quotes a professor of pulmonary medicine as asserting that a link between asthma and diabetes mellitus is "plausible" based on these study findings. 

However, the article also includes a quote from a physician researcher involved in the study: "While it is important for clinicians to be aware of the increased risks of coronary artery disease and diabetes in asthmatics, these findings should be interpreted cautiously given the preliminary nature."

There are two problems with the study as reported in the March 2011 article for purposes of supporting the Veteran's claim for service connection for diabetes mellitus as secondary to asthma. First, a greater incidence of diabetes among asthmatics does not establish causality between asthma and diabetes. Because one thing precedes another, this does not imply that it causes that other. Both may be attributable to a common cause or to associated causes. Indeed, the article notes that this same physician researcher quoted above informed that the common denominator appears to be inflammation. Thus, an inflammatory process or physiologic propensity to inflammation causative of these conditions may be implicated in both asthma and diabetes without any causal role of asthma in development of diabetes mellitus. 

Second, based on the preliminary nature of this study with no causality established in the medical science and no theory of causation expressed, and with the recognition that any study that might explore the question of such a possible causation would not be conducted, much less published, for some time, there is no reasonable possibility that a medical professional will be able to provide an opinion favoring a causal link between asthma and diabetes without resorting to medically unsupported speculation. 

The Court has stated that VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data ." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Here, the facts as presented within the submitted article, including the state of scientific knowledge reflected in the described scientific study and the medical expert discussion of that study, inform of the insufficiency of medical knowledge to support a conclusion of a causal link between asthma and diabetes mellitus. Thus, there is presented by this article no reasonable possibility that any medical opinion obtained supporting a causal link between asthma and diabetes mellitus would be based sufficiently on anything beyond medically unsupported speculation to support the Veteran's claim on a secondary basis. Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility of a causal link to service is insufficient to establish service connection). 

As such, remand for an examination to address this question of secondary causation would amount to far less than a fishing expedition. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 (1994). Accordingly, the Board concludes that the submitted news article and the scientific study to which it refers do not indicate a causal link between asthma and the Veteran's diabetes mellitus so as to warrant a VA examination to address the medical question. Further, because there is a duty to assure that a VA examination is adequate when obtained, the Board must avoid obtaining a VA examination when there is no reasonable possibility of the adequacy of such an examination addressing this issue of secondary causation. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements. While the Veteran had requested a hearing before a Veterans Law Judge, he was afforded the opportunity of such a hearing but failed to appear when one was scheduled in April 2010. There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

The Board also finds that the development required by the Board's May 2010 remand has been substantially fulfilled. This included asking the Veteran for any additional evidence or information in furtherance of his appealed claim, affording the Veteran above-discussed appropriate VA examination, and readjudication of the claim by the RO or AMC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus is causally related to service as a result of weight gain or obesity which occurred in service, and that service connection for diabetes mellitus is warranted on that basis. The Veteran alternatively claims that service connection for diabetes mellitus is warranted as secondary to his already service connected asthma. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

At the outset, the Board notes that while service connection may be achieved for diabetes mellitus on a presumptive basis for those Veterans who are presumed to have been exposed to herbicide agents (e.g., Agent Orange) by virtue of their service in Vietnam during the Vietnam Era, and while the Veteran did serve during the Vietnam Era, the Veteran has not asserted that he served in Vietnam, and his service Form DD214 explicitly states that he had no service in Vietnam, and likewise had no service in Korea or Indochina. 38 C.F.R. § 3.307(a)(6), 3.309(e) (2011). There is thus no indication from the record or based on assertions by the Veteran that service connection for diabetes mellitus need be considered presumptively based on herbicide agents exposure. Id.

The Veteran was afforded a VA examination for compensation purposes in August 2010 to address the Veteran's diabetes mellitus and the question of potential etiology related to excess weight or weight gain in service. The examiner noted a history of diabetes mellitus diagnosed by the Veteran's private physician upon routine examination, with reported onset in 1997. The Veteran reported initiating treatment with oral medication and then switching to insulin approximately 10 years ago (approximately in 2000). The examiner noted that the Veteran presently had multiple complications of diabetes mellitus. 

The examiner also noted that the Veteran asserted that his development of diabetes mellitus was related to his military service because in the military he worked as a cook and could not control his eating, resulting in a 76 pound weight gain in service. The examiner accurately noted that this was a weight gain from 186 pounds to 260 pounds, as reflected in service enlistment and separation examination records. The examiner diagnosed diabetes mellitus, which he noted was poorly controlled with complications. However, the examiner concluded that it was not at least as likely as not that the Veteran's diabetes mellitus was "caused by or a result of his weight gain in service." The examiner provided a careful rationale for this opinion well-supported by the evidence of record. He noted that diabetes mellitus was not diagnosed in service, and further explained that while obesity was a recognized risk factor for the development of diabetes, "there was no medical evidence to support [the conclusion that the Veteran's] in-service weight gain caused his diabetes[,] as he was diagnosed some 20 years later." The examiner added that the Veteran's obesity was hardly the sole risk factor for his developing diabetes, with his other risk factors including his family history, his inactivity, and his age. 

The Veteran has submitted three letters by VA treating physicians addressing the Veteran's claimed diabetes mellitus and its etiology related to weight gain or obesity in service. However, these opinion letters are each in their own ways flawed, and none of them can serve to support the Veteran's asserted claim of entitlement to service connection for diabetes mellitus based on weight gain or obesity in service.

The first of these letters, submitted in April 2000 by a primary care physician, informs that the Veteran gained over 100 pounds while in service which led to his acquiring diabetes mellitus. There are three critical problems with this opinion. First, the Veteran's service enlistment examination in February 1968 and his service separation examination in February 1972 clearly document that the Veteran's weight over that interval rose from 184 to 260 pounds, a gain of 76 pounds, not over 100 pounds. The Court has found that a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). This opinion is based on the inaccurate factual premise that the Veteran gained over 100 pound of weight in service. 

Second, this April 2000 letter fails to address other relevant facts, foremost of which are the weight gain of the Veteran after service and the time interval between the Veteran's period of service and onset of his diabetes mellitus. The Veteran has reported that diabetes mellitus was first diagnosed over 20 years after service. (The reported date of onset listed at the August 2010 examination is 1997, or approximately 25 years following service separation, and the August 2010 VA examiner in his analysis that diabetes mellitus was diagnosed in over 20 years following service.) A private sleep disorder lab report in June 1995 reports the Veteran's weight at 306 pounds, fully 46 pounds above his weight at his service separation examination in February 1972. A March 2000 VA treatment record notes his weight at 337 pounds, or 77 pound above his weight at his service separation examination. Thus, given that excess weight or obesity is a risk factor or potential causal element for developing diabetes mellitus, as appears the medical consensus reflected in medical opinions within the record, the Veteran's excess weight and obesity over the long interval following service would appear to present a greater likelihood of causing the Veteran's diabetes mellitus than would the considerably less weight gain and less obesity decades prior to onset of diabetes mellitus during service. 

Additionally, the April 2000 letter fails to recognized the Veteran's height, which in service records is recorded at six feet, three inches, or the build of the Veteran during service or after service. Certainly the height of the individual and his body composition are relevant factors in whether a person is considered overweight or obese. The Veteran's service separation examination did note, "Weight exceeds standards for height and age," and did recommend a weight control clinic, but did not then characterize the Veteran as obese or morbidly obese, and did not identify the Veteran's weight at that time as a risk factor for disease.

Third, the April 2000 letter failed to provide a rationale or explanation that is supported by the evidence of record and addresses relevant evidence. The primary care physician states, "Since this patient has a strong family history of [d]iabetes, the sudden weight gain likely triggered the onset of [d]iabetes due to the body's inability to secrete enough insulin to meet the overall metabolic requirement for his size." This rationale entirely fails to support the supposition that the Veteran's diabetes mellitus is related to weight gain in service, because there was no triggering of diabetes from weight gain in service, diabetes mellitus having not been diagnosed until over 20 years after service separation. An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Here, the primary care physician has provided a rationale contrary to the facts in evidence, and indeed a rational dependent upon the inaccurate factual premise of a proximity in time between the Veteran's service and his development of diabetes. The rationale is thus false, and therefore cannot serve to support the opinion expressed for purposes of the Board's adjudication. A medical opinion that contains only data and conclusions cannot be accorded any weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Here, in the absence of a valid rationale, the April 2000 opinion is left with only inaccurate facts and a conclusion apparently based on a false rationale not fitting the facts of this case. For all the above reasons, the April 2000 medical opinion is to be accorded no weight in the Board's adjudication of this case. 

The second submitted opinion, dated in May 2002, is also by a VA primary care physician. Unfortunately, this opinion also relies on an inaccurate factual premise. The examiner supports her opinion in this letter with the premise that the Veteran's diabetes mellitus, type 2, was "diagnosed shortly after being discharged from service." As already discussed, the facts in evidence contradict this assumption, and rather are that diabetes mellitus was not diagnosed until over 20 years later. Thus, any conclusion support by this false premise is not probative. Reonal. Additionally, this examiner fails to provide an opinion linking the Veteran's diabetes mellitus to service, instead opining only, "[I]t is more likely than not that his [d]iabetes [m]ellitus was triggered by his [o]besity." The record reflects that the Veteran was obese for many years following service and prior to diagnosis of his diabetes mellitus. Thus, a causal link between obesity and diabetes mellitus does not perforce equate to a link between service and diabetes mellitus for this Veteran. The examiner's use of the term "triggered" emphasizes the dependence of her opinion on a proximity in time between the causal obesity and the onset of diabetes mellitus. Again, such proximity between service and first diagnosis of diabetes mellitus is not present in this case. 

Accordingly, as was the case with the April 2000 opinion, the May 2002 opinion is not probative and can be accorded no weight in the Board's weighing of the evidence, because the opinion presented relies on an inaccurate factual premise to support the conclusion. Reonal. More so, the conclusion, due to this false premise of proximity in time between service and onset of diabetes mellitus, fails even to address a causal link to service. 

The third submitted opinion, by a VA primary care physician in May 2003, can also be afforded no weight in the Board's adjudication, most notably because it too relies on an inaccurate factual premise, in this case an exaggeration of the weight gain in service. This opinion begins with the premise that the Veteran "gained over 150 pounds over his ideal body weight during his time in service." This is far enough from the Veteran's actual weight gain in service to be considered a falsehood, rather than merely an inaccuracy, as it almost exactly doubles the 76 pound weight gain which the Veteran actual attained in service. 

Based as it is on an inaccurate factual premise, this May 2003 opinion - that based on medical research findings, this level of weight gain predisposed him to acquiring diabetes mellitus, and "it is therefore suggested that his diabetes mellitus [...] [is] directly related to his being in the military under the above mentioned circumstances [of gaining 150 pounds in service while serving as a cook]" - also cannot be afforded any weight in the Board's weighing of the evidence. Reonal.

The Board notes that the Veteran in his VA Form 9 submitted in January 2004 asserted, pertinently, "I was a cook in the Air Force. My [weight] went from 175 [pounds] to 325 [pounds]." While the Veteran's service Form DD214 substantiates his work role as a cook in service, as already noted the Veteran only weighed 260 pounds at his service separation examination. Thus, while his statement of increasing in weight to 325 pounds is certainly true, as substantiated by VA and private treatment and examination records, it did not happen while he was in service. It may well be the case that the examiner who provided the May 2003 opinion misapprehended the Veteran's weight gain in service quite reasonably based on such misleading statements as the Veteran made in his VA Form 9. Regardless, the erroneous factual premise still renders the opinion valueless in the Board's adjudication. Id.

While this May 2003 opinion also emphasizes the Veteran's work role as a cook during service, there is no indication from the record that serving as a cook, versus serving in any other capacity, could be relied upon as a basis for a causal link between service and the Veteran's claimed diabetes mellitus. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

As discussed supra, the Veteran's representative submitted a March 2011 news article informing of medical research showing a correlation (based on a population study) between having asthma and the probability of later developing diabetes mellitus. Also as discussed supra, such a correlation does not equate to causation, and certainly fails to establish causation between asthma and diabetes mellitus in this Veteran. In the absence of a showing of a causal link between asthma and diabetes mellitus, based on either causation or aggravation, the submitted article and the research which it reports upon do not support secondary service connection for the Veteran's diabetes mellitus based on causation or aggravation by the Veteran's service-connected asthma. 38 C.F.R. § 3.310. 

Having carefully considered the evidence presented in this case, the Board notes that the Veteran was more obese over the interval following service than he was in service. A private medical record in June 1995 recorded 306 pounds, a VA treatment record in March 2000 recorded 337 pounds, and a December 2000 VA treatment record recorded 337 pounds. It thus appears from the objective evidence presented and the Veteran's own statements that the Veteran continued to gain weight following his separation from service, with a long interval following service up until the time of onset of his diabetes mellitus during which he weighed considerably more than he did while in service. The Board also notes that the examiners who have provided medical opinions favorable to the Veteran, and who erroneously relied on the assumption that the Veteran's diabetes mellitus developed shortly after service, emphasized a "trigger" effect from weight gain or sudden weight gain or obesity which may cause or initiate diabetes mellitus. With diabetes mellitus not onsetting until decades post service, if such a triggering effect occurred due to weight gain or obesity, it appears unlikely that it would be related to in-service weight gain or obesity in service, and rather appears more likely that it would be related to weight gain or obesity after service and more proximate in time to onset of his diabetes mellitus. The August 2010 VA examiner for compensation purposes thus credibly concluded that the Veteran's diabetes mellitus was unrelated to weight gain in service because of the two decade interval between service and onset of diabetes mellitus. 

Thus, when asking whether the Veteran's obesity or weight gain caused his diabetes mellitus, the more accurate questions is, if obesity or weight gain is attributable as a causal factor in the Veteran's development of diabetes mellitus, is it at least as likely as not that the obesity or weight gain in service caused the diabetes mellitus and not the obesity or weight gain after service? The August 2010 VA examiner found that the diabetes mellitus was not at least as likely as not related to obesity or weight gain in service precisely because of the long interval after service before onset of diabetes mellitus. The Board notes that the Veteran's still greater weight gain and greater obesity, including morbid obesity, for the long interval following service creates a still greater likelihood that weight gain and obesity after service, rather than weight gain and obesity in service, is causal of the Veteran's diabetes mellitus, if weight gain and obesity is in fact causal of diabetes mellitus in this Veteran. 

Based on this greater weight gain and greater obesity post service, based on the long interval following service of such greater weight gain and greater obesity prior to onset of diabetes mellitus, based on the presence of multiple other risk factors for diabetes mellitus in this Veteran, and based on the reasonable, credible opinion of the VA examiner for compensation purposes in August 2010 whose opinion is supported by the weight of relevant, credible evidence of record, the Board concludes that the evidence preponderates against diabetes mellitus being causally related to service, including against a causal link between weight gain or obesity in service and the Veteran's diabetes mellitus. 38 C.F.R. § 3.303. 

In making this determination, the Board notes that the Board has found not credible and not to be accorded weight in this adjudication the submitted medical opinion letters favoring a causal link between weight gain and obesity in service and the claimed diabetes mellitus, based on these opinions' fatal reliance on inaccurate factual premises. Reonal. The Board also notes that while the Veteran is competent to address facts within the ambit of his lay knowledge, he is not competent to address the distinctly medical question of a causal link between his in-service weight gain or obesity and his claimed diabetes mellitus. Espiritu; cf. Jandreau. 

The evidence of record also does not support the presence of diabetes mellitus within the first post-service year. Hence service connection on a first-year-post-service presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309.

Because the preponderance of the evidence is against the claim, on both direct and secondary bases, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


